[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                                    FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                APRIL 22, 2010
                              No. 09-12803                       JOHN LEY
                                                                   CLERK

                    D. C. Docket Nos. 08-02337-T-24,
                              8:01-BK-09988-A

IN RE:

          TERRI L. STEFFEN,

                                                Debtor.

__________________________________________________________________

TERRI L. STEFFEN,

                                          Plaintiff-Appellant,


                                 versus

UNITED STATES OF AMERICA,

                                                Defendant-Appellee.



               Appeal from the United States District Court
                   for the Middle District of Florida

                            (April 22, 2010)
Before DUBINA, Chief Judge, MARTIN and COX, Circuit Judges.

PER CURIAM:

      Appellant/Debtor Terri L. Steffen appeals the district court’s order

regarding Steffen’s tax liability in an underlying bankruptcy case. The district

court affirmed the portion of the bankruptcy court’s ruling concerning when

certain stock became worthless, and reversed the bankruptcy court’s ruling

allowing Steffen to claim certain theft and bad debt losses.

      The issues presented on appeal are:

      (1) Whether, under rules governing the time that stock becomes worthless

for tax deduction purposes, the bankruptcy court clearly erred in finding that the

evidence that Bicoastal stock became worthless in 1993, including its use as

security after 1989 and Bicoastal’s claim for royalties resolved in 1993,

outweighed the evidence that the stock became worthless in 1989, when Bicoastal

declared bankruptcy and its liabilities exceeded its assets?

      (2) Whether, under the calculation of adjusted basis in stock, the

bankruptcy court clearly erred in finding that the debtor failed to prove by a

preponderance of the evidence that the initial basis in the Bicoastal stock was $30

million and adjusted basis was $23.3 million, instead of an initial basis of $23.3




                                          2
million as she claimed on her tax return, and a $4.8 million adjusted basis,

respectively, because the documentary and testimonial evidence was insufficient?

      (3) Whether, in addressing Steffen’s theft loss deduction, the district court

was correct in holding that the bankruptcy court clearly erred in crediting factual

findings made in another bankruptcy proceeding to which the government was not

a party?

      (4) Whether, in addressing Steffen’s bad debt loss deduction, the district

court was correct in holding (a) that the bankruptcy court clearly erred in crediting

factual findings made in another bankruptcy proceeding to which the government

was not a party and (b) that loans set off against debts cannot be considered

worthless?

      As the second tier of review of the bankruptcy court order, this court

reviews the legal conclusions made by the bankruptcy and district courts de novo,

in turn reviewing the bankruptcy court’s factual findings for clear error. See In re

Optical Techs., Inc., 425 F.3d 1294, 1299–1300 (11th Cir. 2005).

      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we affirm the district court’s order affirming in part and

reversing in part the bankruptcy’s court’s order. We conclude that the bankruptcy

court did not clearly err in finding that the Bicoastal stock did not become

                                          3
worthless until 1993, when the value of all of Bicoastal’s assets was finally

known. Moreover, Steffen has failed to show any significant factual errors made

by the bankruptcy court in calculating her adjusted basis in the Bicoastal stock.

We also affirm that part of the district court’s order reversing the bankruptcy

court’s determination on the theft and bad debt loss deductions because the

bankruptcy court erred in applying factual findings from proceedings to which the

government was not a party.

      For the above-stated reasons, we affirm the district court’s order affirming

in part and reversing in part the bankruptcy court’s order.

      AFFIRMED.




                                          4